Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment has been authorized by attorney Kyle Helgemoe in a telephone interview on March 14, 2022.
Claims 1,6,11 and 16  have been amended. (See attachment) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As to claim 1
Seppinen et al. (US-PG-PUB 2003/0122534 A1) teaches An intermodulation detector that operates standalone or in parallel with a radio receiver of a radio receiver system including a receiver tuning logic module ,and, in the  case of operating standalone, provides signals conveying information about intermodulation power in the receiver frequency band, and in case of operating in parallel with a radio receiver ,provides to the receiver tuning logic module signals conveying information about power aliasing into  the frequency band to which the radio receiver is tuned.
On the order hand Neidhardt teaches A method for determining the place of origin of a passive intermodulation product excites a distributed device under test with two first excitation signals (x(),x,(t)), each with a single spectral line, of which the frequencies (f,f,) provide a frequency spacing relative to one another. Following this, the 
Finally Nakano teaches Even if a receiver has a normal gain and a lowered intermodulation distortion characteristics, a fault detection is possible. A test signal transmitter sends a test signal having at least two frequencies to a radio receiver through a coupler. A digital signal processing section receives a Signal which includes an IM3 component generated by the radio receiver and measures the electric power of fundamental wave components and the IM3 component. Then, the digital signal
processing section calculates the gain of the radio receiver and IIP3, which is an index for intermodulation distortion characteristics, of the radio receiver  from the calculated
electric power. A base station control section determines whether the gain and IIP3 of the radio receiver fall in predetermined ranges to determine whether the radio receiver works normally or has a fault.
As to claim 11 Seppinen et al. (US-PG-PUB 2003/0122534 A1) teaches An intermodulation detector that operates standalone or in parallel with a radio receiver of a radio receiver system including a receiver tuning logic module ,and, in the  case of operating standalone, provides signals conveying information about intermodulation 
On the order hand Neidhardt teaches A method for determining the place of origin of a passive intermodulation product excites a distributed device under test with two first excitation signals (x(),x,(t)), each with a single spectral line, of which the frequencies (f,f,) provide a frequency spacing relative to one another. Following this, the phase (Qpyjsyog) Of a first passive intermodulation product generated at the place of origin in the distributed device under test from the first excitation signals ((x(¢),4%x,(f))) by nonlinear distortion is measured, and the delay time of the first passive intermodulation product from the place of origin to the measuring device is calculated from the measured phase (x(t),x,(t)) and the frequency (2:f,-f,) of the first passive intermodulation product. Finally, the place of origin of the passive intermodulation product is determined from the delay time and the topology of the distributed device under test.
Finally Nakano teaches Even if a receiver has a normal gain and a lowered intermodulation distortion characteristics, a fault detection is possible. A test signal transmitter sends a test signal having at least two frequencies to a radio receiver through a coupler. A digital signal processing section receives a Signal which includes an IM3 component generated by the radio receiver and measures the electric power of fundamental wave components and the IM3 component. Then, the digital signal
processing section calculates the gain of the radio receiver and IIP3, which is an index for intermodulation distortion characteristics, of the radio receiver  from the calculated

	However, it’s not obvious for one of ordinary skills in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1,11 more specifically the allowable subject matter is described in the specification as filed fig. 8 and [0089]-[0093] to teach a test signal generator integrated into a unit of a repeater system, wherein the test signal generator is further configured to provide a second test signal to the antenna port, wherein the second test signal has a second set of frequencies for generating a second set of intermodulation products; and
an intermodulation detector that is communicatively coupled to an uplink path of the repeater system and configured to detect the first set of intermodulation products and the second set of intermodulation products, wherein the intermodulation detector comprises a filter module that is configured in a first mode to isolate the first set of intermodulation products from first signals traversing the uplink path and 
pass the first set of intermodulation products for detection, wherein the filter module is further configured in a second mode  to isolate the second set of intermodulation products from second signals traversing the uplink path and pass the second set of intermodulation products for detection.
Therefore claim 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 




/VOSTER PREVAL/Examiner, Art Unit 2412              

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412